THE THIRTEENTH COURT OF APPEALS

                                   13-17-00401-CV


       Texas Windstorm Insurance Association, Brush Country Claims, Ltd., and
                                 David Gutierrez
                                       v.
                           David James and Sue James


                                  On Appeal from the
                    60th District Court of Jefferson County, Texas
                          Trial Court Cause No. B-183,464


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered in

part and affirmed in part. The Court orders the judgment of the trial court REVERSED

AND RENDERED IN PART and AFFIRMED IN PART. Costs of the appeal are

adjudged against appellants.

      We further order this decision certified below for observance.

August 20, 2020